t c summary opinion united_states tax_court robert david wuerth cynthia wuerth petitioners v commissioner of internal revenue respondent docket no 28637-09s filed date robert david wuerth and cynthia wuerth pro sese stewart todd hittinger for respondent cohen judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined deficiencies and penalties as follows penalty year deficiency sec_6662 dollar_figure dollar_figure big_number dollar_figure after concessions the issues remaining for decision are whether petitioners are entitled to deduct a casualty_loss for relating to damage to their real_property and whether petitioners are liable for penalties under sec_6662 for and all section references are to the internal_revenue_code code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure background some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioners resided in indiana at the time the petition was filed robert david wuerth petitioner and cynthia wuerth purchased a home in newburgh indiana in the two-story house has an attached three-car garage and is on a wooded lot of approximately acre during the years in issue petitioner taught graduate courses in accounting at various online universities and was licensed as a certified_public_accountant c p a petitioner performed many of his duties as an adjunct instructor from a home_office in petitioners’ residence devry university one of petitioner’s employers paid petitioner’s earnings to wuerth asset management llc wuerth management a limited_liability_company petitioners formed in and classified as a partnership for federal tax purposes petitioners each owned percent of wuerth management from the time it was formed through the years in issue the ownership structure of wuerth management did not change on date petitioners’ property both lot and improvements suffered damage as a result of a tornado petitioners filed a claim under their homeowners insurance_policy for the sustained damage the policy had a dollar_figure deductible and petitioners received insurance reimbursements totaling dollar_figure petitioners paid outside contractors dollar_figure for cleanup and repairs following the tornado petitioner cleaned up part of the property over the course of the next several years petitioners jointly filed their self-prepared form_1040 u s individual_income_tax_return for on form_4684 casualties and thefts included with their form_1040 petitioners claimed a casualty_loss of dollar_figure relating to their residence and a casualty_loss relating to a damaged vehicle wuerth management also claimed a casualty_loss deduction of dollar_figure for petitioners’ residence on the form_1065 u s return of partnership income that petitioner prepared as he believed this was necessary because he used a portion of the residence as a home_office petitioners’ form_1040 indicates that they determined the amount of the real_property casualty_loss using a fair_market_value of dollar_figure for the real_property before the tornado and dollar_figure after the tornado less dollar_figure in insurance proceeds petitioner calculated these values using his own research and personal estimates of the financial damage caused by the storm on the wuerth management forms for and numerous other deductions were claimed for purported business_expenses including television service travel and meals and entertainment these deductions reduced the income from wuerth management that passed through to petitioners and was reported on their and form sec_1040 in the internal_revenue_service irs examined petitioners’ returns for and during the course of the examination petitioner hired an appraiser to determine the value of the indiana real_property both before and after the tornado the appraiser had not personally appraised the property before the damage occurred and relied on the statements petitioner made regarding its previous condition the appraiser ultimately determined that the market_value of the property before the tornado was dollar_figure and after the tornado was dollar_figure the appraisal report included numerous errors including misstating the calculations for the pre-tornado value of the real_property as totaling dollar_figure and dollar_figure at different points in the report the irs sent petitioners a notice_of_deficiency on date in the notice the irs determined that petitioners sustained the full amount of the loss claimed for their vehicle and dollar_figure of the loss claimed for the real_property for the irs disallowed deductions that wuerth management claimed for and that resulted in an increase to petitioners’ income as reported on their and form sec_1040 petitioners provided documentation as substantiation for some of the claimed expenses and respondent conceded that petitioners were entitled to some deductions beyond what was allowed in the notice during the trial petitioners conceded that they were not entitled to the remaining claimed deductions for and with the exception of the casualty_loss deduction for their real_property claimed for discussion casualty_loss deduction relating to real_property for the parties agree that petitioners sustained a casualty_loss in within the meaning of sec_165 that section provides that in the case of an individual the deduction under sec_165 shall be limited to losses of property not connected with a trade_or_business or a transaction entered into for profit if such losses arise from fire storm shipwreck or other_casualty sec_165 deductions for casualty losses are limited to those not_compensated_for_by_insurance_or_otherwise sec_165 respondent agrees that petitioners’ property suffered damage from a severe tornado and as a result petitioners’ property lost value however respondent disputes petitioners’ assertion that they are entitled to a greater deduction for for casualty_loss than was allowed in the notice_of_deficiency the amount of a casualty_loss deduction is generally computed as the excess of the fair_market_value of the property immediately before the casualty over the fair_market_value of the property immediately after the casualty limited by the adjusted_basis of the property 305_us_468 46_tc_751 affd 387_f2d_420 8th cir sec_1_165-7 income_tax regs these respective values shall generally be ascertained by competent appraisal sec_1_165-7 income_tax regs alternatively the amount of a casualty_loss may be established by reasonable repair costs paid to restore property to its precasualty condition sec_1_165-7 income_tax regs the cost of repairs alternative however must be calculated using the actual repair costs not estimates 70_tc_391 as a general_rule taxpayers have the burden of proving that they are entitled to the deductions that they claim rule a 292_us_435 under sec_7491 the burden_of_proof shifts to respondent if petitioners complied with requirements to substantiate an item maintained all required records and presented credible_evidence as to a factual issue petitioners have not done so and thus the burden has not shifted for petitioners divided the real_property casualty_loss deduction they claimed between their form_1040 and the form_1065 that was filed for wuerth management petitioners have presented no evidence and made no argument that any portion of their indiana real_property was the property of a business_entity we agree with respondent that the property and the casualty_loss were personal essentially petitioners present three methods of valuation to justify their assertion that the casualty_loss was greater than the amount that the irs allowed in the notice_of_deficiency first petitioners argue that the costs of clearing fallen trees from the property exceeded the allowed deduction petitioner testified that he received several estimates of approximately dollar_figure to clean up what he claims is only percent of the property with the remaining percent already addressed by petitioner himself if repair costs are to be used as an alternative method of valuation the taxpayer must substantiate the actual costs not merely provide estimates 57_tc_714 sec_1_165-7 income_tax regs the only actual uncompensated expenditure petitioner claimed to have made was dollar_figure to a landscaping company to clear some fallen trees and debris in petitioners did not present any receipt into evidence to substantiate this or any other expense relating to the cleanup of their property the evidence presented is insufficient to justify a casualty_loss for higher than the deduction allowed in the notice_of_deficiency second petitioner argues that his estimate of the damages used to derive the figure as reported on the tax returns is accurate although petitioner argues that he used a sophisticated appraisal method his description of how he arrived at the values used is riddled with approximations that are not substantiated by any evidence other than petitioner’s flat assertions petitioner claims that he began with a fair_market_value for the property before the tornado of dollar_figure he concluded that the property lost percent of its value because of a decrease in the property’s aesthetic value because of the fallen trees which he admits is simply a hypothesized value rather than a justifiable calculation he also subtracted dollar_figure for lot clearing costs and dollar_figure for landscaping fix up costs based on the same estimates described above finally he subtracted dollar_figure for profit on real_estate to cover high inherent risk in all totaling dollar_figure in losses these self-serving estimates did not use any recognized method of real_property valuation are only conjecture and do not justify petitioners’ casualty_loss deduction beyond that allowed by respondent petitioner also presented at trial photographs of the property taken before the tornado and others taken after which show fallen trees and other damage these photos are insufficient to show the extent of the damage or to determine the monetary harm caused to the property by the casualty third petitioners offer as evidence an appraisal completed in date this appraisal however merely serves as a restatement of petitioners’ unsubstantiated estimates the appraiser did not personally evaluate the property before the tornado damage and relied heavily on petitioner’s statements to justify the retrospective appraisal of the property the appraiser also relied on the estimates petitioner obtained for cleanup and excavation costs described above to determine the value of the property immediately after the loss the information petitioner provided to the appraiser is extremely favorable to petitioners’ position as to the amount of the casualty_loss and is not corroborated by any other evidence we need not consider an expert’s opinion when that expert is merely an advocate for one of the parties see 94_tc_570 furthermore the appraisal report has numerous errors including calculations showing the pre-tornado value of the home as dollar_figure dollar_figure and dollar_figure such errors call into question the reliability of the appraisal and thus the report does not provide adequate support for petitioners’ position see eg 115_tc_506 petitioner makes numerous accusations of improper behavior by irs agents and attempts to discredit the valuation the irs used during administrative appeals these arguments are irrelevant we review the merits of the case de novo and do not consider any record created during internal irs appeals procedures see 62_tc_324 petitioners have not proven that the amount of the casualty_loss sustained after accounting for insurance proceeds is greater than the amount allowed in the notice_of_deficiency we therefore sustain respondent’s determination as to the casualty_loss deduction relating to the real_property for sec_6662 penalty sec_6662 and b and imposes a 20-percent accuracy-related_penalty on any underpayment of federal_income_tax attributable to taxpayers’ negligence or disregard of rules or regulations or substantial_understatement_of_income_tax sec_6662 defines negligence as including any failure to make a reasonable attempt to comply with the provisions of the code and defines disregard as any careless reckless or intentional disregard disregard of rules or regulations is careless if taxpayers do not exercise reasonable diligence to determine the correctness of a return position that is contrary to the rule_or_regulation sec_1_6662-3 income_tax regs a substantial_understatement_of_income_tax exists if the understatement exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 under sec_7491 the commissioner bears the burden of production with regard to penalties and must come forward with sufficient evidence indicating that it is appropriate to impose penalties see 116_tc_438 however once the commissioner has met the burden of production the burden_of_proof remains with the taxpayer including the burden of proving that the penalties are inappropriate because of reasonable_cause or substantial_authority see rule a higbee v commissioner supra pincite considering the inaccuracy of the items on the returns and the amounts of the resulting underpayments of tax respondent has satisfied the burden of producing evidence that the penalties are appropriate the accuracy-related_penalty under sec_6662 is not imposed with respect to any portion of the underpayment as to which taxpayers acted with reasonable_cause and in good_faith sec_6664 higbee v commissioner supra pincite the decision as to whether taxpayers acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all of the pertinent facts and circumstances see sec_1_6664-4 income_tax regs petitioners did not provide any evidence that they relied on professional advice see sec_6662 petitioner admits that the basis for the valuation of the property was his own approach based on estimates and intuition rather than any accepted methods of valuation or professional assistance despite his background as an instructor in accounting and licensed c p a petitioner did not determine a reasonable value for the damage to the property furthermore petitioner’s testimony with respect to the now conceded personal expenses that petitioners deducted as business_expenses demonstrates a lack of a reasonable attempt to comply with the law petitioners are therefore liable for the penalties imposed for and we have considered the other arguments of the parties and they are either without merit or need not be addressed in view of our resolution of the issues for the reasons explained above decision will be entered under rule
